Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Applicant’s response filed on 03/28/2022 is duly acknowledged.
Claims 1-14 (non-elected group I) and Claims 16 and 19-21 were previously canceled by applicants.
Claim 17 has been now canceled by applicant’s current claim amendments.
Claims 15, 18, 22 and 23 (directed to elected invention of group II, without traverse; drawn to “An article of manufacture” as recited in instant claim 15; taken as a KIT), as currently amended are pending in this application, and have been examined on their merits in this office action.
Claim Objections - Withdrawn
In view of the current amendment to claim 18 and remarks provided by applicants, the objection to claim 18 as previously made by the examiner, has been withdrawn.
Claim Rejections - 35 USC § 112 - Withdrawn
In view of cancellation of claim 17, the 112-d rejection over claims 17, 22 and 23, as previously made by the examiner, has now been withdrawn.
Claim Rejections - 35 USC § 103 – Made/Maintained
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

1.	Claims 15, 18, 22 and 23 (as currently amended) are/remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hynes et al (2009; cited as NPL citation no. 33 in applicant’s IDS dated 10/17/2017) taken with Ignatius et al (2000; previously cited by examiner), Hanisch (US 2006/0142546 A1; previously cited by examiner), and Deutsch et al (2006; previously cited by examiner).
Claim 15 (as currently amended) is directed to “An article of manufacture, which can be used in detecting metabolic activity of non-pathogenic lymphocytes of a subject suspected of having a solid cancer, the article of manufacture comprising a non-adherent multiwell plate for incubating said non-pathogenic lymphocytes of the subject in suspension; a stimulant that changes a metabolic pathway of said non-pathogenic lymphocytes in response thereto, said stimulant comprising a tumor associated antigenic peptide being an MHC-restricted peptide, and a non-toxic membrane impermeable probe selected from the group consisting of a pH probe, a CO2 probe and NH3 probe and a lactate probe for detecting said metabolic activity of said non-pathogenic lymphocytes.” 
See also dependent claims 18, 22 and 23, as currently amended by applicants.
It is noted that instant claim 15 as amended recites the product comprising three different components: 1) a non-adherent multiwell plate, 2) a stimulant comprising an MHC-restricted peptide, and 3) a non-toxic membrane impermeable probe for use in the intended functional limitations (pertaining to “non-pathogenic” lymphocytes; i.e. normal/heathy lymphocytes; see parent specification 13/817,543, page 22, lines 17-28, in particular) as recited in the claim, and therefore the claimed product has been taken herein as a KIT. 
In addition, it is also noted that applicants have broadly defined the term “stimulant” as follows (see parent specification, page 19):

    PNG
    media_image1.png
    252
    780
    media_image1.png
    Greyscale

Therefore, the rejection under prior art has been interpreted in light of applicant’s own definition for the “stimulant” that refers to an entity that “increases, decreases or changes a metabolic pathway of a cell in responses thereto”.
Hynes et al (2009), while analyzing in vitro mammalian cell metabolism (with particular relevance to metabolic perturbations that play a role in variety of disease states and toxicities; see abstract, and entire section of introduction on pages 21-22) using standard adherent cell culture technique, a long-decay pH-sensitive lanthanide probe and a fluorescence-based screening assay for the assessment of cellular glycolytic flux (under various conditions and/or drug treatments) in the form of an extracellular acidification assay, ECA (in addition to measuring ATP levels and cellular oxygen consumption rates, OCR in parallel analyses providing a detailed multi-parametric evaluation of the cell metabolism), disclose the kit (i.e. an article of manufacture as claimed) comprising standard 96- or 384-well plates (i.e. multi-well plates for seeding, culturing and assaying variety of mammalian cells including cancer cells (see abstract, “Materials and methods” on page 22, section “Cell culture”, for instance), a fluorescent pH probe (in the form of a pH-sensitive Eu3+ chelate CS370-diethylenettiaminepentaacetic acid (DTPA)-hydrazide; also available commercially as pH-Xtra; see section “Materials” on page 22), and drugs or agents that affect the cellular energy metabolism such as 2-deoxyglucose, a glucose analogue (taken as a “stimulant”) that affects lactic acid production by altering glycolytic pathway in treated cells resulting in altered acidification, studies under oil-sealed as well as unsealed culture conditions (see section “Drug treatments” on page 23; and page 24, right column, last paragraph, and Figure 3, for instance). They experimentally demonstrate that in an unsealed system the majority of the observed acidification can be attributed to the pyruvate-lactate conversion, whereas in an oil-sealed system TCA-derived CO2 is also a major contributing factor, and therefore a comparison between sealed and unsealed samples may provide a qualitative assessment of TCA activity of the cells (see page 25, left column, for instance) when employing the above kit and a noninvasive assay such as ECA (see page 26, left column, 2nd and 3rd paragraphs; see also Table 1), as disclosed.  They also disclose that such metabolic assessments also provide data on the metabolic consequences of receptor activation and Ca2+ signaling, thereby demonstrating the broad applicability of their multiplexing (ECA along with OCR and ATP measurements) methodology (see page 28, under section “Conclusions”, left column).
However, Hynes et al do not specifically exemplify a kit or an article of manufacture comprising: 1) a non-adherent multiwell plate; 2) a stimulant (see instant claim 15, as currently amended) including a tumor associated antigenic peptide (being a MHC-restricted peptide; see instant claim 15, as amended) that affect the metabolic activity of normal lymphocytes (it is noted that no specific metabolic activity and/or pathway per se has been specified in the instant claims); and 3) a pH probe comprising HPTS (taken as “8-hydroxypyrene-1,3,6-trisulfonic acid” per applicant’s disclosure of record; see instant claim 23) that can be (i.e. capable of) used to detect metabolic activity of lymphocytes of a subject in a suspension (see recitation of instant claim 15, as amended).
Ignatius et al (2000), while studying stabilized liposomes (SL) that have been proposed as a vehicle to deliver proteins to antigen-presenting cells (APC), such as dendritic cells, to stimulate strong T cell-mediated immune response (i.e. from normal/healthy T lymphocytes; see title, abstract and entire Introduction on page 3505; and section “Materials and methods” on pages 3506-3507, in particular), wherein presentation of protein antigen encapsulated in sterically stabilized liposomes which were taken up by both immature and mature dendritic cells into neutral or mildly acidic compartments (that were distinct from endocytic vacuoles) to both CD4+ and CD8+ T lymphocytes or T cells in vitro with stronger T-cell proliferation- demonstrating that the application of SL-encapsulated antigens offers effective, safe approach for inducing immune response (such as for developing a vaccine, if needed) if a combination of CD8+ and CD4+ T-cell responses is desired (see Abstract on page 3505).  Using ovalbumin as an antigen or an stabilized liposome-encapsulated protein, they were able to show that the protein was efficiently targeted to the MHC class I processing and presenting pathway (see page 3511, left column, 2nd and 3rd paragraphs), which resulted in robust T lymphocyte response represented as T cell proliferation (see also “Discussion” on page 3510, and cited references therein for DC-based MHC class I restricted antigen presentation). They disclose the preparation and incubation of dendritic cells and macrophages (M) with fluorescent liposomes that were prepared using the water-soluble, non-toxic, fluorescent pH probe HPTS (i.e. a ratiometirc pH probe; see sections “Cells”, “Preparation of liposomes”, and “Incubation of DC and M with fluorescent liposomes” on page 3506), wherein the DC and M were plated in 96-well and 24-well flat bottom trays at a 105 cell/well and incubated (in a culture medium containing 5 mmol/L L glucose; i.e. an agent that stimulates immune cell function/energy metabolism) with various concentrations of stabilized liposomes containing HPTS, wherein after incubation, the fluorescence intensity measured indicated the pH of the cellular compartments and the cellular uptake was imaged/visualized using fluorescence microscopy (see page 3507, left column, 2nd paragraph, for instance).  Although, the focus of their experiment was to demonstrate that the stabilized liposomes can be used as a safe and effective means to deliver protein antigen (both in vitro and in vivo) to potent antigen-presenting dendritic cells for the induction of CD4+ as well as CD8+ T-cell responses, they nevertheless disclose the use of the pH probe HPTS that can be employed for screening and/or testing the functionalities (and/or metabolic activity) of immune cells including dendritic cells, macrophages, T-cells activation, etc., using the kit comprising immune cells and the non-toxic fluorescent pH probe, HPTS.
Hanisch (2006) discloses mucine-1 (MUC-1) glycopeptides that can be used in anti-tumor vaccination, wherein the peptides are known to be MHC class II restricted (see abstract and claim 41, entire Example 1 on page 8, for instance)  and presented by antigen-presenting cells (APCs), and are particularly useful for the treatment of breast cancer or other MUC1-positive carcinomas including colorectal, pancreatic and gastric carcinomas. Hanisch explicitly discloses the art-known fact that “MUC1 is overexpressed in breast cancer and by many other carcinomas and the tumor-associated glycoform of the mucin is known to expose multiple peptide epitopes within its repeat domain. These immunogenic peptide epitopes make MUC1 a promising tumor antigen with diagnostic as well as therapeutic potential in the treatment of cancer” (see page 1, [0002]-[0003], [0005], [0008], [0034], for instance and cited references therein).
Although, the cited references as discussed above do not explicitly exemplify the use of multi-well plates that are non-adherent and are used for suspension culture of mammalian cells, such was well known in the prior art as evidenced by the disclosure from Deutsch et al, 2006, wherein they disclose development of high throughput microtiter plate cell retainer (MCR) that enables suspension culture of cells and facilitates in high content, time-dependent analyses of the same single non-adherent and non-anchored cells in a large cell population while bio-manipulating said cells (see title, abstract, Introduction on page 362, and entire section of “2.2 Cell handling and Bio-manipulation” on page 366, for instance); wherein they demonstrate suspension cell culture and bio-manipulation and analyses of U937 promonocyte cell line with 10 ng/ml phorbol 12-myristate 13-acetate (PMA; taken as a stimulator) and staining with fluorescein diacetate (FDA) dye (see Figures 1-3, 5-7, 9 and 12, and entire section “Discussion and conclusions” on page 372, for instance) for viability and cellular activity such as PMA-induced nitric oxide (NO) production; wherein when compared with normal microplates, the multiwall microtiter plates with MCR was found to be superior both biologically and optically, and was inert and enabled working with non-adherent cells “as if they were adherent” (see page 373, right column, 2nd and 3rd paragraphs). 
Thus, it would have been obvious to a person of ordinary skill in the art (at the time the claimed invention was made) to employ the kit as currently claimed by substituting the type of mammalian cells desired (i.e. as per need) in order to screen or test the stimulators or modulators, etc. (as disclosed by Ignatius et al, Hanisch, and Deutsch et al, as discussed above) using the same kit as already disclosed by Hynes et al and by employing suitable immune cells and their effectors, be it in the form of soluble protein (i.e. cell-free antigen, such as ovalbumin disclosed by Ignatius et al, or MHC restricted MUC1 glycopeptide as disclosed by Hanisch), or using suitable white blood cells (or leukocytes) comprising such antigens that are presented to T lymphocytes, if desired for the screening of T lymphocyte metabolic activity, and/or functionalities that can be non-invasively assessed using a non-toxic fluorescent pH probe (for checking/imaging the acidification of the cellular compartments, for instance), as already disclosed in details by Hynes et al.  Since, the Ignatius et al disclose a better, non-toxic alternative (i.e. an art recognized functional analog) to the fluorescent pH probe that can effectively provide the analyses of metabolic activity of a desired immune cell such as lymphocytes, dendritic cells or macrophages, etc., and since Hynes et al already disclose the broader applicability of their kit (see teachings as discussed above), it would have been obvious to an artisan of ordinary skill in the art to modify and use suitable cell type and effector agents such as MHC-restricted peptides (for example, those disclosed as inducing anti-tumor properties in immune cells; see teachings from Hanisch, above), etc., in order to assess the metabolic profile/activity of said immune cells (using a better, safer fluorescent pH probe such as HPTS) under various test conditions as disclosed by Hynes et al when taken with Ignatius et al and Hanisch. 
In addition, since Deutsch et al already disclose the multi-well microtiter plates with retainer MCR device that can be employed for screening assays such as for cell physiological analyses, drug testing/screening, etc., especially when using suspension cell cultures (i.e. non-adherent unanchored cells) of mammalian cells, if needed, it would have been obvious to an artisan of ordinary skill in the art to substitute such multi-well non-adherent plates in order to accommodate various screening, or testing applications and/or for analytical performance of kinetic measurements even on individual cell basis, if desired. Since, Deutsch et al already disclose several advantages of such high throughput multi-well plates using MCR feature that enables rapid simultaneous signal analysis of each individual cell, bypassing lengthy image analysis (see Deutsch et al, abstract, in particular), an artisan in the art would have been motivated to employ such multi-well microtiter plates for the analysis of cell physiology as already discussed and/or suggested by the combined teachings from Hynes et al when taken with Ignatius et al and Hanisch, especially when a suspension cell culture of non-adherent immune cells, such as T lymphocytes is desired.
Since, all three components of the kit as claimed have already been disclosed and/or clearly suggested in the prior art, such modification in the type of cells (as well as non-adherent multi-well plates for use with unanchored mammalian cells in suspension culture) used for screening of the metabolic profile and/or activity and employing a better and safer fluorescent pH probe, would have been obvious and fully contemplated by an artisan of ordinary skill in the art (and would have had a reasonable expectation of success given the detailed disclosure in the cited prior art references of Hynes et al, Ignatius et al and Deutsch et al, in particular).  Since, an artisan in the art at the time this invention was made would have known the benefits of the MHC restricted peptides such as MUC1 (i.e. a tumor-associated antigenic peptide), which has been known for use in development of anti-tumor vaccine, a person of ordinary skill would have been amply motivated to screen such MHC restricted peptides (or other types of compounds, stimulants, or modulators, etc.) and their effects on the metabolic activity/function of the immune cells such as lymphocytes, as already suggested by Ignatius et al when taken with Hanisch and Deutsch et al, employing suitable multi-well plates, as discussed above.  Therefore, the invention as currently presented fails to provide critical structural feature(s), and/or distinguish itself over the combined teachings and/or suggestions from the cited prior art as discussed above.
Thus, the claims as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the claimed invention was made.
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

Response to Applicant’s Arguments
Applicant's arguments filed on 03/28/2022 as it pertains to the prior art rejection of record have been fully considered but they are not persuasive at least for the reasons provided in previous office action (paper dated 12/27/2021, section “Response to Applicant’s arguments” starting on page 13), and for the reasons briefly discussed below:
Regarding the 103(a) rejection of record (see detailed discussion pertaining to amended claim 15, 18, 22 and 23, above), applicants appear to argue the following:
“Hynes teaches general modulators of metabolic activity such as glucose analogs or drugs such as antimycin and rotenone. Such drugs are inhibitors of cellular respiration by eliciting mitochondrial dysfunction but for sure do not read on MHC-restricted peptides that elicit immune cells clonal expansion that invoves normal/healthy mitochondrial activity. 
Examiner's conclusion that an MHC-restricted peptide is a functional equivalent of drugs which generally elicit mitochondria dysfunction or non-specific metabolic modulators is unfounded and is in stark contrast with See MPEP 2144.06 (combining equivalents known for the same purpose)….” (see remarks, pages 3-4, in particular). 

First, it is to be noted that instant claim 15 is directed to a product (in the form of a non-adherent multi-well plate, a stimulant in the form of an MHC-restricted peptide, and a membrane impermeable probe such as a pH probe; claimed product does not provide as to how the stimulant and the pH probe are configured on the plate per se, for the intended use and/or desired functionalities as recited in instant claim 15), and the combined teachings and/or suggestions from the cited prior art references of record (Hynes et al taken with Ignatius et al, Hanisch, and Deutsch et al) makes it obvious to an artisan of ordinary skill in the art to at the time this invention was made to modify the assay kit taught by Hynes et al such that it employs improved non-adherent plates taught by Deutsch et al, in combination with a superior, sensitive, non-toxic, fluorescent pH probe (such as HPTS, already disclosed by Ignatius et al), and that can be used with an stimulant such as a MHC-restricted peptide MUC1 (as taught and/or suggested by Hanisch) in order to assess the metabolic activity and/or functionality of immune cells such as healthy lymphocytes (obtained from a suitable subject in need thereof), if desired (see advantages and/or motivations provided by each supporting reference discussed in details above).  In response to applicant's argument that the cited references fail to show certain intrinsic features of applicant’s invention (such as “do not read on MHC-restricted peptides that elicit immune cells clonal expansion that invoves normal/healthy mitochondrial activity”), it is noted that the features upon which applicant relies (i.e. “illicit immune cells clonal expansion” ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, given the detailed teachings from Hanisch, for MUC1 (as a tumor associated antigenic, MHC-restricted peptide) that is known to affect immune cells (and thus used as a therapeutic modality in the art; see Hanisch, [0005], for instance), an artisan of ordinary skill in the art would have known to modify and/or substitute the superior elements taught in the prior art for obtaining an article/product as currently claimed.
Additionally, in response to applicant's arguments against the references individually (see remarks, page 4, in particular), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As eluded in the previous office action, the cited prior art reference of Hanisch explicitly discloses the art-known fact that “MUC1 is overexpressed in breast cancer and by many other carcinomas and the tumor-associated glycoform of the mucin is known to expose multiple peptide epitopes within its repeat domain. These immunogenic peptide epitopes make MUC1 a promising tumor antigen with diagnostic as well as therapeutic potential in the treatment of cancer” (see page 1, [0002]-[0003], [0005], [0008], [0034], for instance and cited references therein), and discloses their use in inducing effective immune response using, for instance antigen presenting cells in an MHC-II restricted manner. Since, an artisan in the art at the time this invention was made would have known the benefits of MHC restricted peptide epitopes such as MUC1 (as a tumor-associated antigenic peptide) that has been known for use in development of anti-tumor vaccine by stimulating strong immune response, a person of ordinary skill would have been clearly motivated to screen such MHC-restricted peptides (epitopes or functional analogs, or other types of compounds, stimulants, and/or modulators, etc.), as well as their effects on the metabolic activity and/or function of the immune cells such as lymphocytes, as already suggested by Ignatius et al when taken with Hanisch, by successfully employing superior, non-adherent multi-well plates as disclosed by Deutsch et al. Thus, the argument that “whereas Hynes teaches a kit for testing metabolic activity (in vitro) on cancer cells, Ignatius, Hanisch and Deutsch merely mention each a single element of the claimed elements, but neither provide a motivation to substitute them in the kit of Hynes which is probably the closest kit but profoundly different than the claimed kit” (see remarks, page 4), is duly noted and considered, but is not found to be persuasive.
The 103(a) rejection of record is therefore properly made/maintained. 
Conclusion
NO claims are currently allowed.
Pertinent Prior Art:
1.	Srivastava PK (US 6,451,316 B1; previously cited by examiner)- “Methods for generating antigen reactive T cells in vitro” (Issued on September 17, 2002; while teaching the methods for generating antigen-reactive T cells in vitro for the purposes of immunotherapy, cancer treatment, etc., disclose the fact that “Unlike macrophages which are adherent to the plates, T cells are non-adherent and can be substantially separated from macrophages by collecting the cell culture medium”; see column 18, lines 33-45; and entire columns 21-22, for instances).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790.  The examiner can normally be reached on M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657